Citation Nr: 0020709
Decision Date: 08/07/00	Archive Date: 11/03/00

DOCKET NO. 94-46 497               DATE AUG 07, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Columbia, South Carolina

THE ISSUE

Entitlement to an increased evaluation for Post-Traumatic Stress
Disorder (PTSD), currently evaluated as 50 percent disabling.

REPRESENTATION

Appellant represented by: Division of Veterans Affairs, North
Carolina

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Shawkey, Counsel

INTRODUCTION

The veteran had honorable active duty service from July 1966 to
November 1968.

This matter comes to the Board of Veterans Appeals (Board) on
appeal from a March 1994 rating decision of the Department of
Veterans Affairs (VA) regional office (RO) in Louisville, Kentucky,
that granted service connection for post-traumatic stress disorder
(PTSD) and assigned a 30 percent evaluation effective July 20,
1992. Also in this decision the RO denied the veteran's claims of
service connection for hearing loss, tinnitus and a total rating
based on individual unemployability (TDIU). This matter was
previously before the Board in July 1997 at which time the Board
affirmed the denial of the veteran's service connection claims for
hearing loss and tinnitus, and remanded his claims for an increased
rating for PTSD and for a TDIU for additional development. The
Board's denial of service connection for hearing loss and tinnitus
is final and is not subject to review absent the submission of new
and material evidence. See 38 U.S.C.A. 5108, 7104; 38 C.F.R. 3.156,
20.1100.

In August 1998, the RO increased the veteran's PTSD evaluation to
50 percent disabling. In July 1998, the RO granted the veteran's
claim of service connection for a TDIU, effective in July 1992.
This latter claim is considered a full grant of the benefit being
sought and is no longer in appellate status. See Grantham v. Brown,
114 F. 3d 1156 (Fed. Cir. 1997).

FINDING OF FACT

The veteran's PTSD has rendered him virtually isolated in his
community and demonstrably unable to obtain or retain employment
from the effective date of service connection.

2 -

CONCLUSION OF LAW

The veteran's PTSD disability is 100 percent disabling from the
date of the grant of service connection according to applicable
schedular criteria. 38 U.S.C.A. 1155, 5107 (West 1991); 38 C.F.R.
4.132, Diagnostic Code 9411 (diagnostic criteria in effect prior to
November 7, 1996).

REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual Background

The veteran's period of active duty from July 1966 to November 1968
included a tour in Vietnam and his decorations include the Purple
Heart Medal.

Records from the Social Security Administration show that the
veteran was found to be disabled and entitled to disability
insurance benefits in 1976 for disabilities that included PTSD. His
benefits continued through June 1979, but not thereafter.

In September 1992 the veteran filed an application with the Social
Security Administration for supplemental security income benefits
and was subsequently awarded benefits beginning on that date, but
his eligibility for these benefits was terminated as a result of
his receipt of VA benefits.

In January 1993 the veteran filed a claim of service connection for
PTSD.

At a VA examination in December 1993, the veteran reported
commencing outpatient individual counseling at a Vet Center in
December 1992 on a weekly basis. He said that he considered himself
to be a "stress problem" and reported problems with sleep,
recurrent nightmares and feeling jumpy all of the time. He said
that he was more socially withdrawn and called himself a
"homebody". He complained of frequent intrusive thoughts about
Vietnam and of experiencing

3 - 

nightmares three to four times per week. He said that on one
occasion he either intentionally or accidentally overdosed
following the death of a friend. He said that he noticed a very
markedly diminished interest in activities that he used to enjoy
such as hunting. On examination the veteran was likable and
congenial and was dressed in a clean and casual manner. His mood
was flat superficially, but he seemed to anger easily. He denied
any suicidal thoughts. He became very tense when asked to describe
his Vietnam traumas. Speech and thought were otherwise within
normal limits and there were no perceptual disturbances. Cognitive
functions were intact. Insight and judgment were fair to good. The
examiner noted that the veteran had a full array of typical PTSD
symptoms in the realm of re-experiencing, numbness and avoidance
and arousal. He diagnosed that veteran as having chronic PTSD and
assigned a global assessment of functioning (GAF) score of 55.

In a March 1994 rating decision the RO granted service connection
for PTSD and assigned a 30 percent evaluation.

At a hearing at the RO in October 1994, the veteran testified that
he had trouble getting along with people and that this caused him
problems at work. He said that he last worked in May 1992 which was
the day that his father died. He said that at times he became angry
and helpless and that this made him depressed. He said that he got
irritable and that this irritability turned to anger. He said that
he had left over 30 jobs and that his longest job lasted two years
because he made the employer sign a contract. He said that he had
a lot of trouble sleeping and experienced nightmares more than once
a week. He said that he had thoughts of Vietnam during the day and
did not go near crowds. He said that he was receiving counseling
treatment at a Vet Center. He said that he had become more and more
of a recluse and that it was because he didn't trust himself
sometimes. He said that he knew that he was quick to anger and
considered himself a dangerous person which is why he didn't like
to be around a lot of people. He said that he didn't like stress.

In a December 1994 letter, the veteran's counselor at the Vet
Center said that the veteran's (combat) wounds were a constant
reminder of his ordeal in Vietnam and

4 -

that this had resulted in a limited work history and a general
alienation of feelings for others and society in general. He opined
that the months that the veteran fought in Vietnam significantly
impacted his ability to participate in a normal life. He said that
the veteran continued to come to the Vet Center for individual
therapy sessions, but that the recovery process remained slow and
painful. He said that he did not believe that the veteran would be
able to find or maintain suitable employment at that time or the
foreseeable future.

In May 1996 the veteran was seen at a VA medical facility
complaining of being under a lot of family stress. He said that he
had been upset for several years and that his problems started
after the Vietnam war. His complaints included nightmares,
isolation, and hyperautonomic reaction. He also complained of
increased irritability, decreased interest, decreased appetite and
decreased concentration. He also admitted to having thoughts that
life was, not worth living. He was given an impression of PTSD,
depression and alcohol abuse.

In October 1996 the veteran was admitted as an inpatient to a VA
medical facility overnight due to chest pain. He was found to be
anxious on presentation and was noted to drink over 1 pint of vodka
per week. The veteran also said that he smoked marijuana to help
him sleep and to increase his appetite.

VA medical records dated in November 1996 show that the veteran
reported to the emergency room requesting a psychiatric evaluation.
He said that recent "episodes" that he had been having were
concerning him. He talked of "out of control" feelings, tightness
in his chest, shortness of breath, palpitations and tremors. He
admitted to having nightly flashbacks/nightmares of Vietnam. His
reported stressors including chronic pain secondary to his war
injury, the recent death of a friend, Veteran's Day and a recent
move to the farm with his fiance. He denied depressive symptoms and
also denied suicidal or homicidal ideation. He was diagnosed in
November 1996 as having "anxiety-PTSD".

In January 1997 the veteran underwent psychological testing at a VA
medical facility. Behavioral observations during testing revealed
that the veteran was alert

- 5 -

and oriented and friendly and cooperative. He appeared moderately
anxious throughout the evaluation and was noticeably reactive when
asked about specific traumatic experiences. His judgment was poor
and his speech and thought processes were unremarkable. There was
no evidence of "A/V" hallucinations, delusions, or
suicidal/homicidal ideation. His affect appeared flattened in
intensity, but he demonstrated some range. His intellectual
function, including abstract reasoning, memory and concentration
was estimated to be within the low-average range. The severity of
the veteran's psychosocial stressors included PTSD, social
isolation and unemployment. He was given a GAF score of 50.

The claims file contains a January 1997 VA therapy session record
noting that the veteran was being seen for the first time. The
record contains the veteran's report of experiencing symptoms of
PTSD, depression, and extreme social isolation. On examination the
veteran was alert and oriented. His mood was depressed and his
affect ranged from jovial to agitated to tearful with clear
attempts to inhibit sadness. but not anger. The veteran described
his prior physical aggressiveness very matter of factly with little
sense of remorse, although he acknowledged it caused difficulties
for him.

In May 1997 the veteran was transferred from a VA emergency room to
a mental health clinic with complaints of an inability to sleep and
a history of PTSD. He was diagnosed as having dysthymia.

In November 1997 the veteran underwent a VA psychiatric examination
at which time he reported severe symptoms of PTSD such as marked
social isolation, persistent sleep disorder, nightmares, poor
concentration and recent memory, periods of increased anxiety,
irritability, and marked difficulty relating to other people. He
said that he was married 11 months earlier, but that after 9 months
his wife separated because of his symptoms and isolation. He denied
having a "regular" job since 1980 and said that he had tried to
work for himself by himself, but had not worked recently. On
examination the veteran appeared alert, tense and tremulous. He
gave a history "as stated above" with symptoms of depression,
suicidal thinking and alcohol abuse, in addition to the symptoms
"noted above". He

6 - 

was cooperative, answering questions readily with verbal
productivity, orientation, memory, insight and judgment appearing
adequate. He was diagnosed as having PTSD. In regard to a GAF
score, the examiner said that he estimated a score of 41 "in
accordance with the serious psychiatric symptoms noted above".

A November 1997 VA treatment record reflects that veteran's request
for a PTSD evaluation and for inpatient psychiatric care in January
1998. The veteran reported that he married in December 1996, but
that his wife left him in August 1997. He said that he had a gun in
his mouth two weeks earlier, but that it misfired. He also said
that he carried weapons and wore a bullet proof vest. The veteran
was diagnosed as having PTSD and was recommended for a psychiatric
consultation.

In a December 1997 statement the veteran said that he lived in the
country alone on 3.21 acres with his dogs and that he very seldom
left the property.

A January 1998 VA general note reflects a phone call that the
veteran made to a VA medical facility stating that he was out of
medication. He reported taking medication for sinus problems and
sleep problems. He said that he constantly had trouble sleeping,
ate only every other day, and tied his hand to his bed so that he
would not sleepwalk. He said that he slept with a gun in his hand
and with a dozen dogs around him.

An addendum progress note dated January 1998 shows that the veteran
talked at length to a registered nurse on the phone. The veteran
was noted to be very isolated, depressed, and had not taken his
medication for one to two weeks. He said. that he lived with his
paralyzed daughter who had cerebropalsy at birth and who moved in
about a year ago. He was noted to have cried a couple of times
during the phone conversation. He denied suicidal or homicidal
ideation.

The record contains a district court judgment dated in April 1998
granting the defendant's motion for summary judgment and declaring
the purported marriage between the veteran and the defendant a
nullity and void ab initio.

- 7 - 

In August 1998 the RO increased the veteran's PTSD from 30 to 50
percent disabling, effective July 20, 1992.

II. Legal Analysis

The veteran's claim for an increased evaluation for PTSD is well
grounded, meaning plausible. The file shows that the RO has
properly developed the evidence to the extent possible, and there
is no further VA duty to assist him with his claim. 38 U.S.C.A.
5107(a). In this regard, it is likely that there are outstanding
counseling notes from the Vet Center that have not been obtained.
However, in light of the favorable decision that follows, there is
no prejudice to the veteran in not obtaining these records.

Disability evaluations are determined by the application of a
schedule of ratings which is based on the average impairment of
earning capacity. 38 U.S.C.A. 1155 38 C.F.R. Part 4. Separate
diagnostic codes identify the various disabilities.

The United States Court of Appeals for Veterans Claims (formerly
known as the United States Court of Veterans Appeals) (Court) has
noted that in claims such as this where there is disagreement with
the initial rating assigned following a grant of service
connection, separate ratings can be assigned for separate periods
of time, based on the facts found. Fenderson v. West, 12 Vet. App.
119, 126 (1999).

During the course of the veteran's appeal, the regulations
pertaining to psychiatric disabilities were revised. The veteran's
PTSD was initially evaluated under 38 C.F.R. 4.132, Code 9411
(1991-1996). This code provides that a 50 percent rating is
assigned when the ability to maintain effective or favorable
relationships with people is considerably impaired and by reason of
psychoneurotic symptoms the reliability, flexibility and efficiency
levels are so reduced as to result in considerable industrial
impairment. A 70 percent rating is assigned where the ability to
establish or maintain effective or favorable relationships with
people is severely impaired and the psychoneurotic symptoms are of
such severity and persistence that there is severe impairment in
the ability to obtain or retain

8 - 

employment. A 100 percent evaluation requires that attitudes of all
contact except the most intimate be so adversely affected as to
result in virtual isolation in the community, or that there be
totally incapacitating psychoneurotic symptoms bordering on gross
repudiation of reality with disturbed thought or behavioral
processes (such as fantasy, confusion, panic, and explosions of
aggressive energy) associated with almost all daily activity
resulting in profound retreat from mature behavior. Finally, if the
veteran was demonstrably unable to obtain or maintain employment,
a total rating was warranted. In regard to the above-noted
criteria, the Court held that the Secretary's interpretation that
the three criteria set forth in Diagnostic Code 9411 were each an
independent basis for granting a 100 percent disability evaluation
was reasonable and not in conflict with any statutory mandate,
policy, or purpose. Johnson v. Brown, 7 Vet. App. 95 (1994).

On November  7, 1996, the rating criteria for PTSD were revised and
are now found in 38 C.F.R. 4.130, Code 9411. This revised code
provides that a 50 percent rating is to be assigned for
occupational and social impairment with reduced reliability and
productivity due to such symptoms as: flattened affect;
circumstantial, circumlocutory, or stereotyped speech; panic
attacks more than once a week; difficulty in understanding complex
commands; impairment of short- and long-term memory (e.g.,
retention of only highly learned material, forgetting to complete
tasks); impaired judgment; impaired abstract thinking; disturbances
of motivation and mood; difficulty in establishing and maintaining
effective work and social relationships. A 70 percent rating is
assigned for occupational and social impairment, with deficiencies
in most areas, such as work or school, family relations, judgment,
thinking, or mood, due to such symptoms as: suicidal ideation;
obsessional rituals which interfere with routine activities; speech
intermittently illogical, obscure, or irrelevant; near-continuous
panic or depression affecting the ability to function
independently, appropriately and effectively; impaired impulse
control; spatial disorientation; neglect of personal appearance and
hygiene; difficulty in adapting to stressful circumstances
(including work or a work like setting); inability to establish and
maintain effective relationships. For a 100 percent rating, there
must be total occupational and social impairment, due to such
symptoms as: gross impairment in thought processes or
communication; persistent

9 -

delusions or hallucinations; grossly inappropriate behavior;
persistent danger of hurting self or others; intermittent inability
to perform activities of daily living (including maintenance of
minimal personal hygiene); disorientation to time or place; memory
loss for names of close relatives, own occupations, or own name.

As the veteran's claim for an increased rating for PTSD was pending
when the regulations pertaining to psychiatric disabilities were
revised, he is entitled to the version of the law most favorable to
him. Karnas v. Derwinski, 1 V,et. App. 308 (1990). Here, either the
amended or current rating criteria may apply.

By applying the veteran's psychiatric symptomatology to the old
rating criteria for rating mental disorders, it is apparent that
the veteran is entitled to a 100 percent evaluation. Though the
regulation under 38 C.F.R. 4.132, Diagnostic Code 9411 require that
the veteran meet only one of the three criteria for a 100 percent
evaluation, the veteran in fact meets two of the criteria, i.e. he
is virtually isolated in his community and is unable to obtain or
retain employment due to his PTSD symptomatology.

The veteran's isolation has been shown to be a predominant symptom
of his PTSD. The veteran reported at a VA examination in 1993 that
he was more socially withdrawn and described himself as a
"homebody". At a hearing in October 1994, he testified that he had
become more of a recluse. In regard to medical evidence, the
veteran's counselor from the Vet Center stated in a December 1994
letter that the veteran's wounds were a constant reminder of his
ordeal in Vietnam and that this has resulted in a general
alienation of feelings for others and society in general. In
addition, the record contains a May 1996 VA treatment record
reflecting the veteran's complaint of isolation and a January 1997
VA therapy session record noting the veteran's "extreme social
isolation". Psychological testing that the veteran underwent in
January 1997 revealed that the veteran's social isolation was one
of his psychosocial stressors.

Additional evidence of the veteran's isolation includes a November
1997 VA examination report wherein the veteran reported marked
social isolation and marked

- 10-

difficulty relating to other people. It also includes a December
1997 statement wherein veteran said that he lived alone in the
country on 3.21 acres with his dogs and that he very seldom left
his property. His isolation is also evident by way a January 1998
VA progress note reflecting a conversation that the veteran had
with a registered nurse at which time the veteran complained of
being very isolated and depressed.

Although the criteria for a 100 percent evaluation provides that
the veteran's most intimate contacts be an exception to his virtual
isolation in the community, the veteran's symptomatology has even
affected such relationships. In this regard, the veteran said that
his wife left him after only nine months because of his symptoms
and isolation. On file is a state court judgment dated in April
1998 granting a summary judgment motion and declaring that the
purported marriage between the veteran and the defendant a nullity
and void ab initio.

In regard to the veteran's ability to obtain or retain employment,
the veteran testified in October 1994 that he had left over 30 jobs
and that he was quick to anger and did not like to be around a lot
of people. His counselor from the Vet Center stated in October 1994
that the veteran's wounds were a constant reminder of his ordeal in
Vietnam and that this had resulted in a limited work history. The
counselor went on to say that he did not believe that the veteran
would be able to find or maintain suitable employment at that time
or the foreseeable future. At a VAL examination in November 1997,
the veteran was given a GAF score of 41 "in accordance with the
serious psychiatric symptoms". According to the GAF scale in DSM
IV, a score of 41 reflects serious impairment in social and
occupation functioning including an inability to keep a job.
Additionally, in 1992, the veteran was found by the Social Security
Administration to be entitled to social security disability
benefits for disabilities that included PTSD.

The evidence as noted above preponderates in favor of a 100 percent
evaluation for the veteran's PTSD from the date of entitlement to
service connection. This is based on the veteran's virtual
isolation in his community and, alternatively, his

demonstrable inability to obtain and retain employment due to his
PTSD symptomatology. 38 C.F.R. 4.132, Diagnostic Code 9411 (1999).

ORDER

Entitlement to a 100 percent rating for PTSD, effective July 20,
1999 is granted, subject to regulations governing the award of
monetary benefits.

C. W. Symanski 
Member, Board of Veterans' Appeals

12 -



